In a proceeding pursuant to CPLR article 78 to review a determination dated September 30, 1986, made at a Superintendent’s proceeding, finding the petitioner guilty of certain misconduct and imposing punishment, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Stolarik, J.), entered August 25, 1987, which confirmed the determination and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements (see, Matter of Oliver v Kelly, 125 AD2d 947). Mangano, J. P., Thompson, Bracken and Rubin, JJ., concur.